United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 14-2527
                      ___________________________

                      Jaibrianne Lacey; Mary F. Lacey

                    lllllllllllllllllllll Plaintiffs - Appellants

                                         v.

   Carolyn W. Colvin, Acting Commissioner, Social Security Administration

                    lllllllllllllllllllll Defendant - Appellee
                                   ____________

                   Appeal from United States District Court
              for the Western District of Missouri - Kansas City
                               ____________

                           Submitted: April 1, 2015
                             Filed: April 8, 2015
                                [Unpublished]
                               ____________

BYE, COLLOTON, and SHEPHERD, Circuit Judges.
                         ____________

PER CURIAM.
       Jaibrianne Lacey and her mother, Mary F. Lacey, appeal the district court’s1
order affirming the denial of Jaibrianne’s application for child’s disability benefits,
and also the denial of supplemental security income, as Jaibrianne turned 18 during
administrative proceedings. Upon de novo review, see Bernard v. Colvin, 774 F.3d
482, 486 (8th Cir. 2014), we are satisfied that the Commissioner’s decision is
supported by substantial evidence on the record as a whole. The judgment of the
district court is affirmed. See 8th Cir. R. 47B.
                         ______________________________




      1
      The Honorable Matt Jeffrey Whitworth, United States Magistrate Judge for
the Western District of Missouri, to whom the case was referred for final disposition
by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                         -2-